SWENEY, P. J.,
Patrick Joachim Browne, a native and national of Ireland, aged 30 years, has resided continuously in the United States since his lawful admission for permanent residence on February 25, 1953. He filed his naturalization petition on April 11,1958.
In processing the petition, it was discovered that applicant claimed exemption or relief from military service by letter to his Selective Service Board No. 58 on June 11,1953.
The Government takes the position that, as a result of his letter, applicant was relieved from military service or training and was classified IV-C under section 315 of the Immigration and Nationality Act of December 24, 1952. The applicant contends that he did not request exemption or relief from military service, but requested deferment only.
Section 315 (a) of The Immigration and Nationality Act states that:
*87. . any alien who applies or has applied for exemption or discharge from training or service in the Armed Forces or in the National Security Training Corps of the United States on the ground that he is an alien, and is or was relieved or discharged from such training or service on such ground, shall be permanently ineligible to become a citizen of the United States”: 66 Stat. 242, 8 U. S. C. A. §1426.
We are asked to differentiate between “exemption and discharge” and “deferment”. We find this difficult to do in view of petitioner’s request as follows:
“SELECTIVE SERVICE SYSTEM Local Board No. 58 Fidelity-Lansdowne Building Lansdowne, Pa.
11 June 1953.
LOCAL BOARD NO. 58 Gentlemen:
“I, Patrick Joseph Browne, 800 West Cobbs Creek Parkway, Yeadon, Pa. SS No. 36-58-29-816, Alien Registration No. A 8446366 have read section 315 of the Immigration and Naturalization Act as set forth below and fully understand same.
(Then appears section 315 in full as set forth above in this opinion.)
“I, Patrick Joseph Browne, Alien Registration No. A 8446366 do hereby request a deferment and classification IV-C as a Treaty Alien.
/s/ Patrick J. Browne signature
Witness: /s/ Jean E. Bowen
Clerk, Local Board No. 58.”
It will be noted that the request was for “deferment and classification IV-C as a Treaty Alien”, that there has been no request for change in this status and, up to the present, applicant has been exempt from training and service.
*88In the circumstances, we are compelled to deny this petition for naturalization.

Decree

And now, December 31, 1959, it is ordered and decreed that Patrick Joachim Browne, sometimes known as Patrick Joseph Browne, be, and he is hereby, barred from becoming a citizen of the United States, so long as he is prevented by his request for deferment and classification IY-C as a treaty alien; an exception is allowed the applicant.